DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed April 19, 2021 are considered unpersuasive.   Amendments to the current set of claims including the newly added limitations to independent Claim 1 and the addition of new dependent Claims 35 & 36 have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejections.  The previous combination of prior art references discloses this limitation in combination with the other previously used prior art references.
Examiner finds support for the amendments made to the current set of claims.  Examiner has withdrawn the previous 112 rejection but has made a new 112(b) rejection on dependent Claim 7 due to the amendments made.
On pages 7-9 of the Remarks section as indicated by the page numbers at the bottom of each page, Applicant summarizes the various limitations of the currently claimed invention and how they improve the performance of the overall hollow-fiber membrane unit. Then, on pages 9-11, Applicant notes that previous prior art references Nakahara, Gungerich, Morita, Mannheim and Murkute do not disclose ‘a water collecting member having a thick end wall part and thinner side walls’.  Next, Applicant argues that one of ordinary skill in the art would not have seen a reason to modify primary reference Nakahara with previous secondary 
On page 10, Applicant continues to argue that Onoe also does not disclose the same “side wall” portions as claimed because the ‘side wall portion’ in Figure 5 of Onoe is not formed to ‘encompass a slot in which a hollow-fiber membrane bundle is fixed’, so it does not read upon the claimed ‘side walls’.  Here, the Examiner notes that the combination of the side walls and end portions provided together in Onoe provides an edge portion in which a slot is formed.  The Examiner also points to Figure 4 of the instant Specification, where the Examiner observes that the overall structure of the thicker end portions with side walls and the thinner center portions is the same type of structure as disclosed in Figure 6 of Onoe.  The Examiner finds this remark by Applicant unpersuasive.
Applicant also argues that ONoe does not disclose setting the thickness of the side walls to be 2 mm or less as claimed, and argues that Onoe only states that the thick portion may be thicker than a thin portion by 2 to 15 mm, (See paragraph [0036], Onoe), and it does not disclose setting the thickness of the thin portion to be 2 mm or less.  The Examiner notes that it is not claimed in Claim 1 that the ‘thin portion’ which would correspond to the basic width D1 as claimed must be 2 mm or less.  Rather, it is claimed that the side walls that form the thicker end portions would be 2 mm or less.  The Examiner points to paragraph [0036] of Onoe which explicitly states “it is preferable that the thick portion 8 be about 2 to 15 mm on both sides in the thickness direction with respect to the thickness at the thin portion”.  Thus, the Examiner concludes that the thick portion can extend outwards on either side of the thin portion between 2 mm to 15 mm, so 2 mm defining the width of the side wall reads upon the claimed limitation.  The Examiner finds this remark unpersuasive.  The Examiner compares Figure 4 of the instant Specification to the annotated figure of Onoe below which shows the thickness of the original water collecting member thickness (corresponding to a basic width D1) and the side walls that make up the end thicker portion that altogether corresponds to the width D2.  The side walls are interpreted to be the part of the thicker portion that extend further than the basic width D1.   For these reasons, the Examiner finds Applicant’s remarks here unpersuasive.

    PNG
    media_image1.png
    292
    325
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    498
    509
    media_image2.png
    Greyscale
 
On page 11, Applicant argues that other secondary references used do not disclose the limitations discussed above regarding Claim 1.  The Examiner notes that these references are not relied upon for these particular limitations and that Nakahara and Onoe disclose these limitations together.  Thus, these remarks are moot.
On pages 11-12, Applicant also argues that modifying Nakahara with Onoe would not read upon newly added dependent Claims 35 & 36 because once a skilled artisan sets a thickness of the housing to be 15 mm or less or 10 mm or less in an attempt to ‘increase the integration ratio (density) of the hollow fiber membrane modules”, they would not be motivated to make the end parts thicker which would decrease the integration ratio.  The Examiner notes however that the original width defined in paragraph [0083] of Nakahara states that the thickness can be 15 mm or less or 10 mm or less, which the Examiner interprets to be the basic width D1.  Adding the thicker end portions at a thickness of 2 mm each as disclosed in Onoe, (See paragraph [0036], Onoe), would result in the overall thickness D2 still being 20 mm or less.  The Examiner notes that Onoe is concerned with arranging the hollow fiber membrane modules closer together to increase the compactness of the overall system while still enabling the flow of water to the hollow fiber membranes.  Placing these modules closer together while having thicker and thinner portions allows to increase the density (compactness) while still promoting water flow through the gaps in the thinner portions to the hollow fiber membranes.  The Examiner finds this remark unpersuasive for this reason.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a side wall”.  It is not clear if this limitation is the same limitation as “side walls” as in Claim 1, or if this is a different “side wall” or different limitation.  Examiner interprets this limitation to be one of the same “side walls” as in Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-12, 32, 33, 35 & 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakahara et al., (“Nakahara”, US 2004/0060442), in view of Gungerich et al., (“Gungerich”, US 2001/0027951), in further view of Morita et al., (“Morita”, US 2009/0236280), and in further view of Onoe et al., JPH11128692A, (“Onoe”, published 1999, 39 total pages, A machine translation of this patent document has been provided and claim mapped to in the following rejection).
Claims 1-7, 12, 32, 33, 35 & 36 
Regarding Claims 1-7, 12, 32, 33, 35 & 36, a first embodiment of Nakahara discloses: 
a hollow-fiber membrane unit, (Module 31, See Figures 1 & 2, and See paragraphs [0080 & 0081]), wherein each of its hollow-fiber membrane modules, comprises a hollow-fiber membrane bundle which is a rectangular sheet formed by arranging hollow-fiber membranes or which is a stacked body of the rectangular sheet, (Bundle 14 comprised of Hollow Fiber Membranes 13 arranged as a sheet in a rectangular shape, See Figures 1 & 2, and See paragraph [0081]); 
and a pair of water collecting members disposed on each end of the hollow-fiber membrane bundle, (Housing 32 is disposed on a left end and a right end of Bundle 14, See Figure 1, and See paragraph [0081]), wherein each of the water collecting members has a slot formed on one surface of the water collecting member and filled with a fixing resin such that longitudinal ends of the hollow-fiber membranes in the hollow-fiber membrane bundle are held and fixed in the slot of the pair of water collecting members, respectively, (Housing 32 with top surface formed by Weirs 44 defining slot opening at Resin Pouring Section 45, in which Hollow Fibers 13/Bundle 14 is held and fixed with Resin 35, See Figures 1 & 2, and See paragraphs [0081, 0082 & [0048]; Also refer to annotated illustration of Figure 2 below), wherein
wherein each of the water collecting members has a pair of end portions along a side of the hollow-fiber membrane bundle such that the slot is encompassed by the end portions, (Edges of Housing 32 on either side of Hollow Fibers 13/Bundle 14 define ‘end portions’ such as at End Caps 37, See Figures 1 & 2, See paragraph [0081]),
at least a portion of the end portions of the water collecting members has a thick wall part having a thickness D2 along an out-of-plane direction of the hollow-fiber membrane bundle, the thickness D2 of the thick wall part is 20 mm or less, (Maximum Width A of Housing 32 is interpreted as "an out-of-plane direction" since it is orthogonal to the longitudinal orientation of Bundle 14, See Figures 1 & 2, and See paragraph [0083]; The disclosed maximum width anticipates the claimed thickness range from 15 mm or less or 10 mm or less),
and that the surface of the water collecting member having the slot is flat and has no projection at a portion where the slot is not formed, (Top of the overall water collecting member 32 defined by Weir 44 is flat with no projection on top of its top flat surface/edge, See Figure 2 and the annotated illustration below).

    PNG
    media_image3.png
    854
    567
    media_image3.png
    Greyscale

This embodiment of Nakahara does not disclose a plurality of the hollow-fiber membrane modules, wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less, an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, and that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, and a thickness of each of the side walls is 2 mm or less.
A second embodiment (Embodiment 2) of Nakahara discloses a hollow-fiber membrane unit, (Hollow Fiber Membrane Module Unit 60, See Figures 5 & 6, paragraphs [0112 & 0114]), comprising a plurality of hollow-fiber membrane modules (Hollow Fiber Membrane Modules 31, See Figures 5 & 6, and See paragraphs [0112 & 0114]), wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less, (See paragraph [0115]; Nakahara discloses that each hollow fiber membrane module 31 is arranged at intervals of 15 mm or less from each other, anticipating the claimed range from 3 mm or more and 15 mm or less).  Additional features of this embodiment are included as part of the overall combination in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow-fiber membrane module of modified Nakahara by incorporating a hollow-fiber membrane unit comprising a plurality of hollow-fiber membrane modules arranged, wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less as in Embodiment 2 of Nakahara since "it is possible to [choose] various factors preferably such as...a number of the hollow fiber membrane modules 31" for the purpose of "usage, a space to be installed and a filtration capacity", (See paragraph [0116], Nakahara).  In addition, the interval between neighboring hollow fiber membrane modules is selected "so as to realize a higher integration ratio, (See paragraph [0115], Nakahara), in order to "exchange the hollow fiber membrane module easily", (See paragraph [0117], Nakahara).
Modified Nakahara does not disclose an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, and that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, and a thickness of each of the side walls is 2 mm or less.
Gungerich discloses a hollow-fiber membrane unit, (See Abstract & [0021], Gungerich), with an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules, (Aerator Rail 58 and Conduit Aerators 60 below Bottom Rail 48 of Membrane Cassette 40, See Figure 3, and See paragraph [0033], Gungerich), such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, (See paragraphs [0033] & [0034], Gungerich).  Additional disclosures of this embodiment are included as part of the overall combination and are claim mapped to the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow-fiber membrane unit of modified Nakahara by incorporating an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules as in Gungerich in order so that the air diffuser produces “scouring bubbles” to “agitate the membranes which inhibits their fouling or cleans them”, (See paragraph [0034], Gungerich), as desired in Nakahara, (See paragraph [0012], Nakahara).
Modified Nakahara does not disclose that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, and a thickness of each of the side walls is 2 mm or less.
Morita discloses a hollow-fiber membrane module, (See Abstract, Morita), with a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, (See paragraph [0032], Morita; Morita discloses a range from 0 to 70% which overlaps with the claimed range from 45 to 70%.  Examples are given where the proportion falls within this range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow-fiber membrane module of modified Nakahara by incorporating a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot as in Morita in order to provide a density of hollow fibers in which it can both “enhance the filtration performance”, (See paragraph [0032], Morita), and “vibrate all the hollow fiber membranes reliably and efficiently by the flow of the gas and…obtain the effect of removing the suspended component” for improved cleaning, (See paragraph [0022], Morita).
Modified Nakahara does not disclose that each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, and a thickness of each of the side walls is 2 mm or less.
A first embodiment of Onoe discloses a hollow-fiber membrane module, (See paragraph [0018], Onoe), each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, , the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, (End Portions 8 are thicker than Middle Thin Portion 7 in Water Collecting Members 4 in a perpendicular direction to the longitudinal axes of the hollow fiber bundle 1/2, the total thickness of Water Collecting Member 4 including End Portions 8 in a perpendicular direction defines thickness D2 which is greater than the thickness D1 of the Thin Portion 7, See Figure 6, and See paragraph [0036], Onoe), where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, (The thickness of Thin Portion 7 of Water Collecting Member 4 has inherent thickness D1, See Figure 6 and See paragraph [0036], Onoe), and a thickness of each of the side walls is 2 mm or less, (Thick Portion 8 on one end of Water Collecting Member 4 is formed of two 'side walls’ extending from Thin Portion 7, See paragraph [0036], Onoe; A side wall will extend out from Thin Portion as part of a Thick Portion in a thickness where the total range disclosed is 2 to 15 mm for each ‘side wall’ so it overlaps/anticipates at 2 mm.  Considering the thickness D2 disclosed in Nakahara of the Housing 32 is 15 mm or less or 10 mm or less, adding the thickness of the side walls of Onoe at 2 mm on either side would indicate the overall thickness D2 is still 20 mm or less.  4 mm for two side walls added to 15 mm is 19 mm, which is less than 20 mm for modified D2.  4 mm for two side walls added to 10 mm is 14 mm, which is less than 20 mm for modified D2). Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.

    PNG
    media_image1.png
    292
    325
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating that each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, and a thickness of each of the side walls is 2 mm or less as in a first embodiment of Onoe so that “water flow from the bottom can be imparted to the film surface, so that the module…is also compact,” (See paragraph [0034], Onoe), while providing “[a permeated water outlet] for extracting the permeated water in the thick portion...while maintaining the thickness of the flat plate shaped fixing portion with the thin portion...which makes it very easy to handle," (See paragraph [0036], Onoe).
Additional Disclosures Included: Claim 2: The hollow-fiber membrane unit according to claim 1, wherein each of the water collecting members has a water collecting path for collecting treated water filtered through the hollow-fiber membranes, (Housing 32 has Inner Path 41, See Figures 1 & 2, and See paragraphs [0082, 0048 & 0103), and a water intake port, (Housing 32 has Processed Water Exit 36 on its end, See Figure 1, and See paragraph [0081], Nakahara).  Claim 3: The hollow-fiber membrane unit according to claim 1, wherein each of the water collecting members comprises a projection to cause compressive deformation of the hollow-fiber membranes in a radial direction thereof, (Housing 31 has a pair of inner walls facing each other extending from the interior surface of the walls of Housing Unit 43, in which the edges of those inner walls define the opening part (opening section 42), See Figure 2, and See paragraph [0082], and See paragraphs [0089 & 0043]; "it is preferable that a width in the slit of the opening section 42…is determined so that…the hollow fiber membrane 13 can be supported by a pressing force which is sufficiently gentle so as to not crush the hollow fiber membrane 13”.  Also, paragraph [0043] demonstrates that hollow fibers may be crushed occasionally with this configuration, indicating that compressive deformation of the hollow fibers takes place, Nakahara).  Claim 4: The hollow-fiber membrane unit according to claim 3, wherein the projection is a pair of convex parts formed on inner surfaces of the water collecting member facing the hollow fiber membrane bundle, (Housing 31 has a pair of inner walls facing each other extending from the interior surface of the walls of Housing Unit 43, in which the edges of those inner walls define the opening part (opening section 42), See Figure 2, and See paragraph [0082], Nakahara; Based on the geometric definition of “convex” as relied upon by dictionary.reference.com, which is attached in the Conclusion section, the inner walls that extend and face each other are considered convex, since the shape of these walls have no interior angle greater than 180o).  Claim 5: The hollow-fiber membrane unit according to claim 2, wherein the water intake port is in an elliptical shape having a minor axis extending in the out-of-plane direction of the hollow-fiber bundle, (Process Water Exit 36 has a circular shaped cross-section which is “out-of-plane" from the hollow fiber bundle 14 extending in a direction orthogonal to the direction of Exit 36, See Figure 1, and See paragraph [0081], Nakahara; The Examiner interprets a circular shape as reading upon an "elliptical shape" since a circle is known to be a special type of ellipse based on the geometric definition of “ellipse” according to dictionary.reference.com, attached in the Conclusion section). Claim 6: The hollow-fiber membrane unit according to claim 5, wherein the water intake port is formed on at least one end face of the water collecting member, (Water Exit 36 is located on End Cap 37 of Housing 32, See Figures 1 & 2, and See paragraph [0086], Nakahara or Port 9 on End Face of Collecting Member, See Figure 6, Onoe). Claim 7: The hollow-fiber membrane unit according to claim 6, wherein each of the water collecting members comprises a reinforcing structure formed by thickening a side wall of the water collecting member in the out-of-plane direction of the hollow-fiber membrane bundle, (End Portions 8 are thicker than Middle Thin Portion 7 in Water Collecting Member 4 in a perpendicular direction to the longitudinal axes of the hollow fiber bundle 1/2, See Figure 6, and See paragraph [0036], Onoe).  Claim 12: The hollow-fiber membrane unit according to claim 1, further comprising a collective water intake pipe coupling two or more adjacent hollow-fiber membrane modules, (Water-Collecting Header 61 connects to each of Hollow Fiber Membrane Modules 31, See Figure 6, and See paragraph [0113], Nakahara), and communicating with all water intake ports of the coupled two or more hollow-fiber membrane modules, (Connecting Holes 62 of Header 61 connects to Processed-Water Exits 36 of Modules 31, See Figures 5 & 6, and See paragraphs [0112 & 0013], Embodiment 3, Nakahara).  Claim 32:  The hollow-fiber membrane unit according to claim 1, wherein the air diffuser is positioned below the hollow-fiber membrane modules such that the air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules along the longitudinal direction of the hollow-fiber membranes, (Conduit Aerators 60 release bubbles upwards (vertically) along longitudinal direction of membranes 10 (vertical as well), See Figure 3, and See paragraphs [0033] & [0034], Gungerich).  Claim 33:  The hollow-fiber membrane unit according to claim 1, wherein the hollow-fiber membranes are vertically arranged in each of the hollow-fiber membrane modules, (Conduit Aerators 60 release bubbles upwards (vertically) along longitudinal direction of membranes 10 (vertical as well), See Figure 3, and See paragraphs [0033] & [0034], Gungerich).  Claim 35: The hollow-fiber membrane unit according to claim 1, wherein the basic width D1 of the water collecting member is 15 mm or less, (Maximum Width A of Housing 32 is interpreted as "an out-of-plane direction" since it is orthogonal to the longitudinal orientation of Bundle 14, See Figures 1 & 2, and See paragraph [0083], Nakahara; The disclosed maximum width anticipates the claimed thickness range from 15 mm or less or 10 mm or less.  This width corresponds to the claimed D1 since it is the original width before modification adding the side walls disclosed in Onoe as disclosed in paragraph [0036] of Onoe.  Thus, Nakahara anticipates the claimed range from 15 mm or less).  Claim 36: The hollow-fiber membrane unit according to claim 1, wherein the basic width D1 of the water collecting member is 10 mm or less, (Maximum Width A of Housing 32 is interpreted as "an out-of-plane direction" since it is orthogonal to the longitudinal orientation of Bundle 14, See Figures 1 & 2, and See paragraph [0083], Nakahara; The disclosed maximum width anticipates the claimed thickness range from 15 mm or less or 10 mm or less.  This width corresponds to the claimed D1 since it is the original width before modification adding the side walls disclosed in Onoe as disclosed in paragraph [0036] of Onoe.  Thus, Nakahara anticipates the claimed range from 10 mm or less).
Claims 10 & 11 are directed to a hollow-fiber membrane unit, an apparatus type invention group.
Regarding Claim 10, modified Nakahara discloses the hollow fiber membrane unit according to claim 1, but does not disclose wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules are in contact with the thick wall parts of an adjacent hollow fiber membrane module.
Another embodiment of Onoe discloses a hollow fiber membrane unit wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules are in contact with the thick wall parts of an adjacent hollow fiber membrane module, (Thick Portions of Water Collecting Member of Adjacent Hollow Fiber Membrane Modules 1 are in contact with each other, See Figure 13, and See paragraphs [0049 & 0036], Onoe).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules are in contact with the thick wall parts of an adjacent hollow fiber membrane module as in another embodiment of Onoe because “the water collecting portions [may be] brought into close contact with each other” so that “the raw water effectively flows by the space formed by the thin portion” and “prevent accumulation of sludge between the hollow fiber membranes of each hollow fiber membrane module”, (See paragraph [0049], Onoe), while being arranged in a compact manner, (See paragraph [0050], Onoe).
Regarding Claim 11, modified Nakahara discloses the hollow fiber membrane unit according to claim 1, but does not disclose wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules are in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes.
Another embodiment of Onoe discloses a hollow fiber membrane unit wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules are in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes, (Thick Portions of Water Collecting Member of Adjacent Hollow Fiber Membrane Modules 1 are in contact with each other, See Figure 13, and See paragraphs [0049 & 0036], Onoe; Examiner interprets a thicker portion to have additional material which would strengthen/reinforce the water collecting member or augment the water collecting member in a certain direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules are in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes as in another embodiment of Onoe because “the water collecting portions [may be] brought into close contact with each other” so that “the raw water effectively flows by the space formed by the thin portion” and may “prevent accumulation of sludge between the hollow fiber membranes of each hollow fiber membrane module”, (See paragraph [0049], Onoe), while being arranged in a compact manner, (See paragraph [0050], Onoe).
Claims 1-7, 10-12, 32, 33, 35 & 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakahara et al., (“Nakahara”, US 2004/0060442), in view of Gungerich et al., (“Gungerich”, US 2001/0027951), in further view of Mannheim et al., (“Mannheim”, US 7,282,146), and in further view of Onoe et al., JPH11128692A, (“Onoe”, published 1999, 39 total pages, A machine translation of this patent document has been provided and claim mapped to in the following rejection).
Claims 1-7, 12, 32, 33, 35 & 36 are directed to a hollow-fiber membrane module, an apparatus type invention group.
Regarding Claims 1-7, 12, 32, 33, 35 & 36, a first embodiment of Nakahara discloses: 
a hollow-fiber membrane unit, (Module 31, See Figures 1 & 2, and See paragraphs [0080 & 0081]), wherein each of its hollow-fiber membrane modules, comprises a hollow-fiber membrane bundle which is a rectangular sheet formed by arranging hollow-fiber membranes or which is a stacked body of the rectangular sheet, (Bundle 14 comprised of Hollow Fiber Membranes 13 arranged as a sheet in a rectangular shape, See Figures 1 & 2, and See paragraph [0081]); 
and a pair of water collecting members disposed on each end of the hollow-fiber membrane bundle, (Housing 32 is disposed on a left end and a right end of Bundle 14, See Figure 1, and See paragraph [0081]), wherein each of the water collecting members has a slot formed on one surface of the water collecting member and filled with a fixing resin such that longitudinal ends of the hollow-fiber membranes in the hollow-fiber membrane bundle are held and fixed in the slot of the pair of water collecting members, respectively, (Housing 32 with top surface formed by Weirs 44 defining slot opening at Resin Pouring Section 45, in which Hollow Fibers 13/Bundle 14 is held and fixed with Resin 35, See Figures 1 & 2, and See paragraphs [0081, 0082 & [0048]; Also refer to annotated illustration of Figure 2 below), wherein
wherein each of the water collecting members has a pair of end portions along a side of the hollow-fiber membrane bundle such that the slot is encompassed by the end portions, (Edges of Housing 32 on either side of Hollow Fibers 13/Bundle 14 define ‘end portions’ such as at End Caps 37, See Figures 1 & 2, See paragraph [0081]),
at least a portion of the end portions of the water collecting members has a thick wall part having a thickness D2 along an out-of-plane direction of the hollow-fiber membrane bundle, the thickness D2 of the thick wall part is 20 mm or less, (Maximum Width A of Housing 32 is interpreted as "an out-of-plane direction" since it is orthogonal to the longitudinal orientation of Bundle 14, See Figures 1 & 2, and See paragraph [0083]; The disclosed maximum width anticipates the claimed thickness range from 15 mm or less or 10 mm or less),
and that the surface of the water collecting member having the slot is flat and has no projection at a portion where the slot is not formed, (Top of the overall water collecting member 32 defined by Weir 44 is flat with no projection on top of its top flat surface/edge, See Figure 2 and the annotated illustration below).

    PNG
    media_image3.png
    854
    567
    media_image3.png
    Greyscale

This embodiment of Nakahara does not disclose a plurality of the hollow-fiber membrane modules, wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less, an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, and that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, and a thickness of each of the side walls is 2 mm or less.
A second embodiment (Embodiment 2) of Nakahara discloses a hollow-fiber membrane unit, (Hollow Fiber Membrane Module Unit 60, See Figures 5 & 6, paragraphs [0112 & 0114]), comprising a plurality of hollow-fiber membrane modules (Hollow Fiber Membrane Modules 31, See Figures 5 & 6, and See paragraphs [0112 & 0114]), wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less, (See paragraph [0115]; Nakahara discloses that each hollow fiber membrane module 31 is arranged at intervals of 15 mm or less from each other, anticipating the claimed range from 3 mm or more and 15 mm or less).  Additional features of this embodiment are included as part of the overall combination in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow-fiber membrane module of modified Nakahara by incorporating a hollow-fiber membrane unit comprising a plurality of hollow-fiber membrane modules arranged, wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less as in Embodiment 2 of Nakahara since "it is possible to [choose] various factors preferably such as...a number of the hollow fiber membrane modules 31" for the purpose of "usage, a space to be installed and a filtration capacity", (See paragraph [0116], Nakahara).  In addition, the interval between neighboring hollow fiber membrane modules is selected "so as to realize a higher integration ratio, (See paragraph [0115], Nakahara), in order to "exchange the hollow fiber membrane module easily", (See paragraph [0117], Nakahara).
Modified Nakahara does not disclose an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, and that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, and a thickness of each of the side walls is 2 mm or less.
Gungerich discloses a hollow-fiber membrane unit, (See Abstract & [0021], Gungerich), with an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules, (Aerator Rail 58 and Conduit Aerators 60 below Bottom Rail 48 of Membrane Cassette 40, See Figure 3, and See paragraph [0033], Gungerich), such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, (See paragraphs [0033] & [0034], Gungerich). Additional features of this embodiment are included and claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow-fiber membrane unit of modified Nakahara by incorporating an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules as in Gungerich in order so that the air diffuser produces “scouring bubbles” to “agitate the membranes which inhibits their fouling or cleans them”, (See paragraph [0034], Gungerich), as desired in Nakahara, (See paragraph [0012], Nakahara).
Modified Nakahara does not disclose that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, and a thickness of each of the side walls is 2 mm or less.
Mannheim discloses a hollow-fiber membrane module, (See Abstract, See column 6, lines 23-25, Mannheim), with a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, (Membranes 56 potted at Ends/58 in Screen 59, See Figure 6, See column 9, lines 40-47, column 7, lines 29-41, Mannheim; Mannheim explicitly anticipates the claimed range from at least 45 to 55%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow-fiber membrane module of the first embodiment of Nakahara by incorporating a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot as in Mannheim in order to provide a density of hollow fibers that is “as high as possible to reduce the cost of making membrane modules’, while providing a “membrane configuration that assists removal of accumulated solids while maximizing packing density of the membranes,” (See column 7, lines 35-43, Mannheim).
Modified Nakahara does not disclose that each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, and a thickness of each of the side walls is 2 mm or less.
A first embodiment of Onoe discloses a hollow-fiber membrane module, (See paragraph [0018], Onoe), each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, , the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, (End Portions 8 are thicker than Middle Thin Portion 7 in Water Collecting Members 4 in a perpendicular direction to the longitudinal axes of the hollow fiber bundle 1/2, the total thickness of Water Collecting Member 4 including End Portions 8 in a perpendicular direction defines thickness D2 which is greater than the thickness D1 of the Thin Portion 7, See Figure 6, and See paragraph [0036], Onoe), where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, (The thickness of Thin Portion 7 of Water Collecting Member 4 has inherent thickness D1, See Figure 6 and See paragraph [0036], Onoe), and a thickness of each of the side walls is 2 mm or less, (Thick Portion 8 on one end of Water Collecting Member 4 is formed of two 'side walls’ extending from Thin Portion 7, See paragraph [0036], Onoe; A side wall will extend out from Thin Portion as part of a Thick Portion in a thickness where the total range disclosed is 2 to 15 mm for each ‘side wall’ so it overlaps/anticipates at 2 mm.  Considering the thickness D2 disclosed in Nakahara of the Housing 32 is 15 mm or less or 10 mm or less, adding the thickness of the side walls of Onoe at 2 mm on either side would indicate the overall thickness D2 is still 20 mm or less.  4 mm for two side walls added to 15 mm is 19 mm, which is less than 20 mm for modified D2.  4 mm for two side walls added to 10 mm is 14 mm, which is less than 20 mm for modified D2). Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.

    PNG
    media_image1.png
    292
    325
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating that each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, and a thickness of each of the side walls is 2 mm or less as in a first embodiment of Onoe so that “water flow from the bottom can be imparted to the film surface, so that the module…is also compact,” (See paragraph [0034], Onoe), while providing “[a permeated water outlet] for extracting the permeated water in the thick portion...while maintaining the thickness of the flat plate shaped fixing portion with the thin portion...which makes it very easy to handle," (See paragraph [0036], Onoe).
Additional Disclosures Included: Claim 2: The hollow-fiber membrane unit according to claim 1, wherein each of the water collecting members has a water collecting path for collecting treated water filtered through the hollow-fiber membranes, (Housing 32 has Inner Path 41, See Figures 1 & 2, and See paragraphs [0082, 0048 & 0103), and a water intake port, (Housing 32 has Processed Water Exit 36 on its end, See Figure 1, and See paragraph [0081], Nakahara).  Claim 3: The hollow-fiber membrane unit according to claim 1, wherein each of the water collecting members comprises a projection to cause compressive deformation of the hollow-fiber membranes in a radial direction thereof, (Housing 31 has a pair of inner walls facing each other extending from the interior surface of the walls of Housing Unit 43, in which the edges of those inner walls define the opening part (opening section 42), See Figure 2, and See paragraph [0082], and See paragraphs [0089 & 0043]; "it is preferable that a width in the slit of the opening section 42…is determined so that…the hollow fiber membrane 13 can be supported by a pressing force which is sufficiently gentle so as to not crush the hollow fiber membrane 13”.  Also, paragraph [0043] demonstrates that hollow fibers may be crushed occasionally with this configuration, indicating that compressive deformation of the hollow fibers takes place, Nakahara).  Claim 4: The hollow-fiber membrane unit according to claim 3, wherein the projection is a pair of convex parts formed on inner surfaces of the water collecting member facing the hollow fiber membrane bundle, (Housing 31 has a pair of inner walls facing each other extending from the interior surface of the walls of Housing Unit 43, in which the edges of those inner walls define the opening part (opening section 42), See Figure 2, and See paragraph [0082], Nakahara; Based on the geometric definition of “convex” as relied upon by dictionary.reference.com, which is attached in the Conclusion section, the inner walls that extend and face each other are considered convex, since the shape of these walls have no interior angle greater than 180o).  Claim 5: The hollow-fiber membrane unit according to claim 2, wherein the water intake port is in an elliptical shape having a minor axis extending in the out-of-plane direction of the hollow-fiber bundle, (Process Water Exit 36 has a circular shaped cross-section which is “out-of-plane" from the hollow fiber bundle 14 extending in a direction orthogonal to the direction of Exit 36, See Figure 1, and See paragraph [0081], Nakahara; The Examiner interprets a circular shape as reading upon an "elliptical shape" since a circle is known to be a special type of ellipse based on the geometric definition of “ellipse” according to dictionary.reference.com, attached in the Conclusion section). Claim 6: The hollow-fiber membrane unit according to claim 5, wherein the water intake port is formed on at least one end face of the water collecting member, (Water Exit 36 is located on End Cap 37 of Housing 32, See Figures 1 & 2, and See paragraph [0086], Nakahara or Port 9 on End Face of Collecting Member, See Figure 6, Onoe). Claim 7: The hollow-fiber membrane unit according to claim 6, wherein each of the water collecting members comprises a reinforcing structure formed by thickening a side wall of the water collecting member in the out-of-plane direction of the hollow-fiber membrane bundle, (End Portions 8 are thicker than Middle Thin Portion 7 in Water Collecting Member 4 in a perpendicular direction to the longitudinal axes of the hollow fiber bundle 1/2, See Figure 6, and See paragraph [0036], Onoe).  Claim 12: The hollow-fiber membrane unit according to claim 1, further comprising a collective water intake pipe coupling two or more adjacent hollow-fiber membrane modules, (Water-Collecting Header 61 connects to each of Hollow Fiber Membrane Modules 31, See Figure 6, and See paragraph [0113], Nakahara), and communicating with all water intake ports of the coupled two or more hollow-fiber membrane modules, (Connecting Holes 62 of Header 61 connects to Processed-Water Exits 36 of Modules 31, See Figures 5 & 6, and See paragraphs [0112 & 0013], Embodiment 3, Nakahara). Claim 32:  The hollow-fiber membrane unit according to claim 1, wherein the air diffuser is positioned below the hollow-fiber membrane modules such that the air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules along the longitudinal direction of the hollow-fiber membranes, (Conduit Aerators 60 release bubbles upwards (vertically) along longitudinal direction of membranes 10 (vertical as well), See Figure 3, and See paragraphs [0033] & [0034], Gungerich).  Claim 33:  The hollow-fiber membrane unit according to claim 1, wherein the hollow-fiber membranes are vertically arranged in each of the hollow-fiber membrane modules, (Conduit Aerators 60 release bubbles upwards (vertically) along longitudinal direction of membranes 10 (vertical as well), See Figure 3, and See paragraphs [0033] & [0034], Gungerich).  Claim 35: The hollow-fiber membrane unit according to claim 1, wherein the basic width D1 of the water collecting member is 15 mm or less, (Maximum Width A of Housing 32 is interpreted as "an out-of-plane direction" since it is orthogonal to the longitudinal orientation of Bundle 14, See Figures 1 & 2, and See paragraph [0083], Nakahara; The disclosed maximum width anticipates the claimed thickness range from 15 mm or less or 10 mm or less.  This width corresponds to the claimed D1 since it is the original width before modification adding the side walls disclosed in Onoe as disclosed in paragraph [0036] of Onoe.  Thus, Nakahara anticipates the claimed range from 15 mm or less).  Claim 36: The hollow-fiber membrane unit according to claim 1, wherein the basic width D1 of the water collecting member is 10 mm or less, (Maximum Width A of Housing 32 is interpreted as "an out-of-plane direction" since it is orthogonal to the longitudinal orientation of Bundle 14, See Figures 1 & 2, and See paragraph [0083], Nakahara; The disclosed maximum width anticipates the claimed thickness range from 15 mm or less or 10 mm or less.  This width corresponds to the claimed D1 since it is the original width before modification adding the side walls disclosed in Onoe as disclosed in paragraph [0036] of Onoe.  Thus, Nakahara anticipates the claimed range from 10 mm or less).
Claims 10 & 11 are directed to a hollow-fiber membrane unit, an apparatus type invention group.
Regarding Claim 10, modified Nakahara discloses the hollow fiber membrane unit according to claim 1, but does not disclose wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules is in contact with the thick wall parts of an adjacent hollow fiber membrane module.
Another embodiment of Onoe discloses a hollow fiber membrane unit wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules is in contact with the thick wall parts of an adjacent hollow fiber membrane module, (Thick Portions of Water Collecting Member of Adjacent Hollow Fiber Membrane Modules 1 are in contact with each other, See Figure 13, and See paragraphs [0049 & 0036], Onoe).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules is in contact with the thick wall parts of an adjacent hollow fiber membrane module as in another embodiment of Onoe because “the water collecting portions [may be] brought into close contact with each other” so that “the raw water effectively flows by the space formed by the thin portion” and “prevent accumulation of sludge between the hollow fiber membranes of each hollow fiber membrane module”, (See paragraph [0049], Onoe), while being arranged in a compact manner, (See paragraph [0050], Onoe).
Regarding Claim 11, modified Nakahara discloses the hollow fiber membrane unit according to claim 1, but does not disclose wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules is in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes.
Another embodiment of Onoe discloses a hollow fiber membrane unit wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules is in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes, (Thick Portions of Water Collecting Member of Adjacent Hollow Fiber Membrane Modules 1 are in contact with each other, See Figure 13, and See paragraphs [0049 & 0036], Onoe; Examiner interprets a thicker portion to have additional material which would strengthen/reinforce the water collecting member or augment the water collecting member in a certain direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules is in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes as in another embodiment of Onoe because “the water collecting portions [may be] brought into close contact with each other” so that “the raw water effectively flows by the space formed by the thin portion” and may “prevent accumulation of sludge between the hollow fiber membranes of each hollow fiber membrane module”, (See paragraph [0049], Onoe), while being arranged in a compact manner, (See paragraph [0050], Onoe).
Claims 1-7, 10-12, 32, 33, 35 & 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakahara et al., (“Nakahara”, US 2004/0060442), in view of Gungerich et al., (“Gungerich”, US 2001/0027951), in further view of Murkute et al., (“Murkute”, US 2004/0188339), and in further view of Onoe et al., JPH11128692A, (“Onoe”, published 1999, 39 total pages, A machine translation of this patent document has been provided and claim mapped to in the following rejection).
Claims 1-7, 12, 32, 33, 35 & 36 are directed to a hollow-fiber membrane module, an apparatus type invention group.
Regarding Claims 1-7, 12, 32, 33, 35 & 36, a first embodiment of Nakahara discloses: 
a hollow-fiber membrane unit, (Module 31, See Figures 1 & 2, and See paragraphs [0080 & 0081]), wherein each of its hollow-fiber membrane modules, comprises a hollow-fiber membrane bundle which is a rectangular sheet formed by arranging hollow-fiber membranes or which is a stacked body of the rectangular sheet, (Bundle 14 comprised of Hollow Fiber Membranes 13 arranged as a sheet in a rectangular shape, See Figures 1 & 2, and See paragraph [0081]); 
and a pair of water collecting members disposed on each end of the hollow-fiber membrane bundle, (Housing 32 is disposed on a left end and a right end of Bundle 14, See Figure 1, and See paragraph [0081]), wherein each of the water collecting members has a slot formed on one surface of the water collecting member and filled with a fixing resin such that longitudinal ends of the hollow-fiber membranes in the hollow-fiber membrane bundle are held and fixed in the slot of the pair of water collecting members, respectively, (Housing 32 with top surface formed by Weirs 44 defining slot opening at Resin Pouring Section 45, in which Hollow Fibers 13/Bundle 14 is held and fixed with Resin 35, See Figures 1 & 2, and See paragraphs [0081, 0082 & [0048]; Also refer to annotated illustration of Figure 2 below), wherein
wherein each of the water collecting members has a pair of end portions along a side of the hollow-fiber membrane bundle such that the slot is encompassed by the end portions, (Edges of Housing 32 on either side of Hollow Fibers 13/Bundle 14 define ‘end portions’ such as at End Caps 37, See Figures 1 & 2, See paragraph [0081]),
at least a portion of the end portions of the water collecting members has a thick wall part having a thickness D2 along an out-of-plane direction of the hollow-fiber membrane bundle, the thickness D2 of the thick wall part is 20 mm or less, (Maximum Width A of Housing 32 is interpreted as "an out-of-plane direction" since it is orthogonal to the longitudinal orientation of Bundle 14, See Figures 1 & 2, and See paragraph [0083]; The disclosed maximum width anticipates the claimed thickness range from 15 mm or less or 10 mm or less),
and that the surface of the water collecting member having the slot is flat and has no projection at a portion where the slot is not formed, (Top of the overall water collecting member 32 defined by Weir 44 is flat with no projection on top of its top flat surface/edge, See Figure 2 and the annotated illustration below).

    PNG
    media_image3.png
    854
    567
    media_image3.png
    Greyscale

This embodiment of Nakahara does not disclose a plurality of the hollow-fiber membrane modules, wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less, an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, and that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, and a thickness of each of the side walls is 2 mm or less.
A second embodiment (Embodiment 2) of Nakahara discloses a hollow-fiber membrane unit, (Hollow Fiber Membrane Module Unit 60, See Figures 5 & 6, paragraphs [0112 & 0114]), comprising a plurality of hollow-fiber membrane modules (Hollow Fiber Membrane Modules 31, See Figures 5 & 6, and See paragraphs [0112 & 0114]), wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less, (See paragraph [0115]; Nakahara discloses that each hollow fiber membrane module 31 is arranged at intervals of 15 mm or less from each other, anticipating the claimed range from 3 mm or more and 15 mm or less).  Additional features of this embodiment are included as part of the overall combination in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow-fiber membrane module of modified Nakahara by incorporating a hollow-fiber membrane unit comprising a plurality of hollow-fiber membrane modules arranged, wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less as in Embodiment 2 of Nakahara since "it is possible to [choose] various factors preferably such as...a number of the hollow fiber membrane modules 31" for the purpose of "usage, a space to be installed and a filtration capacity", (See paragraph [0116], Nakahara).  In addition, the interval between neighboring hollow fiber membrane modules is selected "so as to realize a higher integration ratio, (See paragraph [0115], Nakahara), in order to "exchange the hollow fiber membrane module easily", (See paragraph [0117], Nakahara).
Modified Nakahara does not disclose an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, and that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, and a thickness of each of the side walls is 2 mm or less.
Gungerich discloses a hollow-fiber membrane unit, (See Abstract & [0021], Gungerich), with an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules, (Aerator Rail 58 and Conduit Aerators 60 below Bottom Rail 48 of Membrane Cassette 40, See Figure 3, and See paragraph [0033], Gungerich), such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, (See paragraphs [0033] & [0034], Gungerich).  Additional features of this embodiment are included and claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow-fiber membrane unit of modified Nakahara by incorporating an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules as in Gungerich in order so that the air diffuser produces “scouring bubbles” to “agitate the membranes which inhibits their fouling or cleans them”, (See paragraph [0034], Gungerich), as desired in Nakahara, (See paragraph [0012], Nakahara).
Modified Nakahara does not disclose that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, and a thickness of each of the side walls is 2 mm or less.
Murkute discloses a hollow-fiber membrane module, (See Abstract, Murkute), with a proportion of a total area of a cross-section of the hollow-fiber membrane in a plane of the surface on which a slot is formed is at least 45% with respect to an area of an opening of the slot, (Hollow Fiber Membrane Bundle 28 potted in Bundle Connectors 48, See Figure 1, and See paragraphs [0043], [0051] & [0032]; Murkute anticipates the claimed range from 45 to 60%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow-fiber membrane module of the first embodiment of Nakahara by incorporating a proportion of a total area of a cross-section of the hollow-fiber membrane in a plane of the surface on which the slot is formed is at least 45% with respect to an area of an opening of the slot as in Murkute in order to provide a density of hollow fibers helps “yields the greatest amount of permeate and thus optimizes the economics of the filtration process”, (See paragraph [0029], Murkute).
Modified Nakahara does not disclose that each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, and a thickness of each of the side walls is 2 mm or less.
A first embodiment of Onoe discloses a hollow-fiber membrane module, (See paragraph [0018], Onoe), each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, , the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, (End Portions 8 are thicker than Middle Thin Portion 7 in Water Collecting Members 4 in a perpendicular direction to the longitudinal axes of the hollow fiber bundle 1/2, the total thickness of Water Collecting Member 4 including End Portions 8 in a perpendicular direction defines thickness D2 which is greater than the thickness D1 of the Thin Portion 7, See Figure 6, and See paragraph [0036], Onoe), where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, (The thickness of Thin Portion 7 of Water Collecting Member 4 has inherent thickness D1, See Figure 6 and See paragraph [0036], Onoe), and a thickness of each of the side walls is 2 mm or less, (Thick Portion 8 on one end of Water Collecting Member 4 is formed of two 'side walls’ extending from Thin Portion 7, See paragraph [0036], Onoe; A side wall will extend out from Thin Portion as part of a Thick Portion in a thickness where the total range disclosed is 2 to 15 mm for each ‘side wall’ so it overlaps/anticipates at 2 mm.  Considering the thickness D2 disclosed in Nakahara of the Housing 32 is 15 mm or less or 10 mm or less, adding the thickness of the side walls of Onoe at 2 mm on either side would indicate the overall thickness D2 is still 20 mm or less.  4 mm for two side walls added to 15 mm is 19 mm, which is less than 20 mm for modified D2.  4 mm for two side walls added to 10 mm is 14 mm, which is less than 20 mm for modified D2). Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.

    PNG
    media_image1.png
    292
    325
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating that each of the water collecting members has a pair of side walls at each side of the slot along a plane direction of the hollow-fiber membrane bundle such that the slot is also encompassed by the side walls, the thickness D2 having a thickness greater than a basic width D1 of the water collecting member, where the basic width D1 is a distance along the out-of-plane direction of the hollow-fiber membrane bundle between outer surfaces of the pair of side walls, the outer surfaces not facing the hollow-fiber membrane bundle, and a thickness of each of the side walls is 2 mm or less as in a first embodiment of Onoe so that “water flow from the bottom can be imparted to the film surface, so that the module…is also compact,” (See paragraph [0034], Onoe), while providing “[a permeated water outlet] for extracting the permeated water in the thick portion...while maintaining the thickness of the flat plate shaped fixing portion with the thin portion...which makes it very easy to handle," (See paragraph [0036], Onoe).
Additional Disclosures Included: Claim 2: The hollow-fiber membrane unit according to claim 1, wherein each of the water collecting members has a water collecting path for collecting treated water filtered through the hollow-fiber membranes, (Housing 32 has Inner Path 41, See Figures 1 & 2, and See paragraphs [0082, 0048 & 0103), and a water intake port, (Housing 32 has Processed Water Exit 36 on its end, See Figure 1, and See paragraph [0081], Nakahara).  Claim 3: The hollow-fiber membrane unit according to claim 1, wherein each of the water collecting members comprises a projection to cause compressive deformation of the hollow-fiber membranes in a radial direction thereof, (Housing 31 has a pair of inner walls facing each other extending from the interior surface of the walls of Housing Unit 43, in which the edges of those inner walls define the opening part (opening section 42), See Figure 2, and See paragraph [0082], and See paragraphs [0089 & 0043]; "it is preferable that a width in the slit of the opening section 42…is determined so that…the hollow fiber membrane 13 can be supported by a pressing force which is sufficiently gentle so as to not crush the hollow fiber membrane 13”.  Also, paragraph [0043] demonstrates that hollow fibers may be crushed occasionally with this configuration, indicating that compressive deformation of the hollow fibers takes place, Nakahara).  Claim 4: The hollow-fiber membrane unit according to claim 3, wherein the projection is a pair of convex parts formed on inner surfaces of the water collecting member facing the hollow fiber membrane bundle, (Housing 31 has a pair of inner walls facing each other extending from the interior surface of the walls of Housing Unit 43, in which the edges of those inner walls define the opening part (opening section 42), See Figure 2, and See paragraph [0082], Nakahara; Based on the geometric definition of “convex” as relied upon by dictionary.reference.com, which is attached in the Conclusion section, the inner walls that extend and face each other are considered convex, since the shape of these walls have no interior angle greater than 180o).  Claim 5: The hollow-fiber membrane unit according to claim 2, wherein the water intake port is in an elliptical shape having a minor axis extending in the out-of-plane direction of the hollow-fiber bundle, (Process Water Exit 36 has a circular shaped cross-section which is “out-of-plane" from the hollow fiber bundle 14 extending in a direction orthogonal to the direction of Exit 36, See Figure 1, and See paragraph [0081], Nakahara; The Examiner interprets a circular shape as reading upon an "elliptical shape" since a circle is known to be a special type of ellipse based on the geometric definition of “ellipse” according to dictionary.reference.com, attached in the Conclusion section). Claim 6: The hollow-fiber membrane unit according to claim 5, wherein the water intake port is formed on at least one end face of the water collecting member, (Water Exit 36 is located on End Cap 37 of Housing 32, See Figures 1 & 2, and See paragraph [0086], Nakahara or Port 9 on End Face of Collecting Member, See Figure 6, Onoe). Claim 7: The hollow-fiber membrane unit according to claim 6, wherein each of the water collecting members comprises a reinforcing structure formed by thickening a side wall of the water collecting member in the out-of-plane direction of the hollow-fiber membrane bundle, (End Portions 8 are thicker than Middle Thin Portion 7 in Water Collecting Member 4 in a perpendicular direction to the longitudinal axes of the hollow fiber bundle 1/2, See Figure 6, and See paragraph [0036], Onoe).  Claim 12: The hollow-fiber membrane unit according to claim 1, further comprising a collective water intake pipe coupling two or more adjacent hollow-fiber membrane modules, (Water-Collecting Header 61 connects to each of Hollow Fiber Membrane Modules 31, See Figure 6, and See paragraph [0113], Nakahara), and communicating with all water intake ports of the coupled two or more hollow-fiber membrane modules, (Connecting Holes 62 of Header 61 connects to Processed-Water Exits 36 of Modules 31, See Figures 5 & 6, and See paragraphs [0112 & 0013], Embodiment 3, Nakahara). Claim 32:  The hollow-fiber membrane unit according to claim 1, wherein the air diffuser is positioned below the hollow-fiber membrane modules such that the air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules along the longitudinal direction of the hollow-fiber membranes, (Conduit Aerators 60 release bubbles upwards (vertically) along longitudinal direction of membranes 10 (vertical as well), See Figure 3, and See paragraphs [0033] & [0034], Gungerich).  Claim 33:  The hollow-fiber membrane unit according to claim 1, wherein the hollow-fiber membranes are vertically arranged in each of the hollow-fiber membrane modules, (Conduit Aerators 60 release bubbles upwards (vertically) along longitudinal direction of membranes 10 (vertical as well), See Figure 3, and See paragraphs [0033] & [0034], Gungerich).  Claim 35: The hollow-fiber membrane unit according to claim 1, wherein the basic width D1 of the water collecting member is 15 mm or less, (Maximum Width A of Housing 32 is interpreted as "an out-of-plane direction" since it is orthogonal to the longitudinal orientation of Bundle 14, See Figures 1 & 2, and See paragraph [0083], Nakahara; The disclosed maximum width anticipates the claimed thickness range from 15 mm or less or 10 mm or less.  This width corresponds to the claimed D1 since it is the original width before modification adding the side walls disclosed in Onoe as disclosed in paragraph [0036] of Onoe.  Thus, Nakahara anticipates the claimed range from 15 mm or less).  Claim 36: The hollow-fiber membrane unit according to claim 1, wherein the basic width D1 of the water collecting member is 10 mm or less, (Maximum Width A of Housing 32 is interpreted as "an out-of-plane direction" since it is orthogonal to the longitudinal orientation of Bundle 14, See Figures 1 & 2, and See paragraph [0083], Nakahara; The disclosed maximum width anticipates the claimed thickness range from 15 mm or less or 10 mm or less.  This width corresponds to the claimed D1 since it is the original width before modification adding the side walls disclosed in Onoe as disclosed in paragraph [0036] of Onoe.  Thus, Nakahara anticipates the claimed range from 10 mm or less).
Claims 10 & 11 are directed to a hollow-fiber membrane unit, an apparatus type invention group.
Regarding Claim 10, modified Nakahara discloses the hollow fiber membrane unit according to claim 1, but does not disclose wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules is in contact with the thick wall parts of an adjacent hollow fiber membrane module.
Another embodiment of Onoe discloses a hollow fiber membrane unit wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules is in contact with the thick wall parts of an adjacent hollow fiber membrane module, (Thick Portions of Water Collecting Member of Adjacent Hollow Fiber Membrane Modules 1 are in contact with each other, See Figure 13, and See paragraphs [0049 & 0036], Onoe).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules is in contact with the thick wall parts of an adjacent hollow fiber membrane module as in another embodiment of Onoe because “the water collecting portions [may be] brought into close contact with each other” so that “the raw water effectively flows by the space formed by the thin portion” and “prevent accumulation of sludge between the hollow fiber membranes of each hollow fiber membrane module”, (See paragraph [0049], Onoe), while being arranged in a compact manner, (See paragraph [0050], Onoe).
Regarding Claim 11, modified Nakahara discloses the hollow fiber membrane unit according to claim 1, but does not disclose wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules is in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes.
Another embodiment of Onoe discloses a hollow fiber membrane unit wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules is in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes, (Thick Portions of Water Collecting Member of Adjacent Hollow Fiber Membrane Modules 1 are in contact with each other, See Figure 13, and See paragraphs [0049 & 0036], Onoe; Examiner interprets a thicker portion to have additional material which would strengthen/reinforce the water collecting member or augment the water collecting member in a certain direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules is in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes as in another embodiment of Onoe because “the water collecting portions [may be] brought into close contact with each other” so that “the raw water effectively flows by the space formed by the thin portion” and may “prevent accumulation of sludge between the hollow fiber membranes of each hollow fiber membrane module”, (See paragraph [0049], Onoe), while being arranged in a compact manner, (See paragraph [0050], Onoe).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakahara et al., (“Nakahara”, US 2004/0060442), in view of Gungerich et al., (“Gungerich”, US 2001/0027951); in further view of one of Morita et al., (“Morita”, US 2009/0236280), Murkute et al., (“Murkute”, US 2004/0188339), and Mannheim et al., (“Mannheim”, US 7,282,146); and in further view of Onoe et al., JPH11128692A, (“Onoe”, A machine translation of this patent document has been provided and claim mapped to in the following rejection), and in further view of Cote et al., (“Cote”, US 2004/0206683).
Claim 13 is directed to a hollow-fiber membrane unit, an apparatus type invention group.
Regarding Claim 13, modified Nakahara discloses the hollow-fiber membrane unit according to claim 12, but does not disclose it further comprising a seal member disposed between the collective water intake pipe and the plurality of the hollow-fiber membrane modules and surrounding the water intake port.
Cote discloses a hollow-fiber membrane unit, (Figure 7, and See paragraph [0043], Cote), further comprising a seal member disposed between its collective water intake pipe and its hollow-fiber membrane modules, (O-rings 58 between Local Permeate Pipe 60 and Upper (Permeating) Header 16 of Module/Cassette 50, See Figure 7, and See paragraph [0043], Cote), and surrounding its water intake port, (O-rings 58 surround Male Fitting 54 of Upper (Permeating) Header 16, See Figure 7, and See paragraph [0043], Cote).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow-fiber membrane unit of modified Nakahara by incorporating a seal member disposed between the collective water intake pipe and the plurality of the hollow-fiber membrane modules and surrounding the water intake port in order to establish connections between permeate pipes and the elements [modules] that “may be made simply”, (See paragraph [0043], Cote), and that "release when an element is pulled out of the cassette and reseal when the element is replaced in the cassette.  Thus, a single element can be removed for maintenance without disconnecting other parts of the permeate pipe network,” (See paragraph [0013], Cote).  Thus, “while waiting for repair, permeation can continue with the remaining elements,” (See paragraph [0013], Cote).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakahara et al., (“Nakahara”, US 2004/0060442), in view of Gungerich et al., (“Gungerich”, US 2001/0027951); in further view of one of Morita et al., (“Morita”, US 2009/0236280), Murkute et al., (“Murkute”, US 2004/0188339), and Mannheim et al., (“Mannheim”, US 7,282,146); and in further view of Onoe et al., JPH11128692A, (“Onoe”, A machine translation of this patent document has been provided and claim mapped to in the following rejection), and in further view of Sakashita et al., (“Sakashita”, US 2001/0009235).
Claim 14 is directed to a hollow-fiber membrane unit, an apparatus type invention group.
Regarding Claim 14, modified Nakahara discloses the hollow-fiber membrane unit according to claim 1, but does not disclose wherein a membrane area per volume of the hollow-fiber membrane is from 100 to 1000 m2/m3.
Sakashita discloses a hollow-fiber membrane unit wherein a membrane area per volume of its hollow-fiber membrane is from 100 to 1000 m2/m3, (See paragraph [0006], Sakashita; The outer diameter of a hollow fiber membrane is disclosed to be 0.4 to 5 mm in Sakashita.  Selecting a value of 5 mm for the outer diameter results in a relationship where the outer surface area of the hollow fiber membrane is pi*2*(radius)*height and the volume occupied by the hollow fiber membrane is pi*(radius)2*height.  Dividing the outer surface area by the volume occupied by the hollow fiber membrane results in 2/radius.  Here, since the radius is 2.5 mm or 0.0025 m (half of the outer diameter, selected as 5 mm), the relationship results in a ratio of 2/0.0025 or 800 (m2/m3), anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow-fiber membrane unit of modified Nakahara by incorporating wherein a membrane area per volume of the hollow-fiber membrane is from 100 to 1000 m2/m3 as in Sakashita in order to provide a ratio which directly relates "to water treatment amount and treatment efficiency such as wide separation area and good contact with fluid to be treated," so that "the surface area of the membranes is increased to increase the water treatment amount for each module," (See paragraph [0007], Sakashita).
Conclusion

    PNG
    media_image4.png
    112
    617
    media_image4.png
    Greyscale

The above definition for “convex” is relied upon in the prior art rejection, and can be accessed at www.dictionary.com/browse/convex.

    PNG
    media_image5.png
    152
    595
    media_image5.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M PEO/Primary Examiner, Art Unit 1779